         Case 2:19-cv-02245-JAD-BNW Document 24 Filed 06/26/20 Page 1 of 1



 1                           UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 JASON ARTHUR ALTHEIDE,                               Case No.: 2:19-cv-02245-JAD-BNW

 4         Petitioner
                                                            Order Granting Motion to
 5 v.                                                          Withdraw Motions

 6 STATE OF NEVADA, et al.,                                     ECF Nos. 21, 22, 23

 7         Respondents

 8

 9        Petitioner Jason Arthur Altheide moves to withdraw his motions to stay and for an order

10 to provide a response. Good cause appearing, IT IS HEREBY ORDERED that the motion to

11 withdraw these motions [ECF No. 23] is GRANTED.

12        IT IS FURTHER ORDERED that the motions to stay and for an order to provide a

13 response [ECF Nos. 21, 22] are deemed WITHDRAWN.

14        Dated: June 26, 2020

15
                                                      _________________________________
16                                                       Jennifer A. Dorsey
                                                         United States District Judge
17

18

19

20

21

22

23
